PARDEE, J.
“From the evidence, it must be admitted that the defendants were prima facie guilty of negligence at the time of the accident, and it must be conceded that, at the time plaintiff started to cross Market St., she did so in face of a red light, and that she was past the middle of the street and south of the south rail of the street car tracks before she saw the automobile of the defendants approaching her from the west, which automobile, the evidence shows, was, at that time, probably 70 to 100 feet from her, and that, at the time said defendants reached said intersection, the green light, upon which they were then traveling, had changed to amber, which, according to the evidence, should have stopped the defendants from driving further east.
From a careful consideration of all the evidence involving the admitted negligence of the defendants and the claimed contributory negligence of the plaintiff, and after giving every portion of the plaintiff’s evidence the most favorable interpretation in favor of the absence of negligence upon her part, we cannot say that such evidence, under such interpretation, is susceptible of no other reasonable inference than that of negligence on her part directly contributing to her injury; and we are unanimously of the opinion that, from the combination of circumstances as shown by the bill of exceptions in this case, the ultimate fact of whether she was guilty of contributory negligence or not is one upon the determination of which different minds might reasonably arrive at different conclusions, and it was therefore the province of the jury to determine whether or not the plaintiff should recover damages from said defendants. This conclusion is in accordance with the recent decision of the Supreme Court in the case of Painesville Utopia Theatre Co. v. Lautermilch.
For the reason stated, the judgment of the trial court is reversed and the cause remanded to that court for further proceedings as provided by law.”
(Washburn, PJ., and Funk, J., concur.)